DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0327847) in view of Cakmak et al (US 2019/0352475) and Tanimoto et al (US 2019/0088850).
	With respect to Claim 1, Park et al  discloses a touch sensitive assembly (Figures 1-2 and corresponding text) comprising: a first electrically conductive layer (Figure 2, 114a)  disposed on a first substrate (Figure 2, 111); a second electrically conductive layer (Figure 2, 114b) disposed on a second substrate (Figure 2, 112); and a piezoelectric film (Figure 3, 113) disposed between the first electrically conductive layer (Figure 2, 114a) and the second electrically conductive layer (Figure 2, 114b), wherein the piezoelectric film (Figure 2, 113)  comprises a plurality of piezoelectric particles  (Figure 2, 113b) disposed in a polymeric matrix (Figure 2, 113a).  See Figures 1-2 and paragraphs 21-51. Moreover, Park et al discloses that the piezoelectric film is transparent. See paragraph 55. 
	Park et al differs from the claimed invention in that Park et al do not disclose the piezoelectric particles are aligned, and that the piezoelectric film is characterized by a haze value of about 5% or less.
	Cakmak et al is relied upon to disclose touch screens (paragraph 53 and 61) and aligning the piezoelectric particles (particles are aligned in electric field)  in a polymer matrix (paragraphs 42-48) to maintain a high level of transparency. See paragraph 12 of Cakmak et al.
	Tanimoto et al also pertains to polymeric, piezoelectric layers which are used in touch sensitive assemblies, and discloses that haze values of 1% or less improve transparency of the layers. See paragraphs 60, 198, 288 and 295. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use an electric field to align piezoelectric particles in the polymer matrix of Park et al , for its known benefit of maintaining a high level of transparency as disclosed by Cakmak et al. The use of a known process, aligning the piezoelectric particles in an electric field, for its known benefit, maintaining  high transparency, would have been prima facie  obvious to one of ordinary skill. 
Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use haze values of less than 4% in the piezoelectric layer of Park et al and Cakmak et al, for their known benefit in improving the transparency of the layers as disclosed by Tanimoto et al. The use of a known parameter, for its known benefit of improving transparency, would have been prima facie obvious to one of ordinary skill in the art.
	
With respect to Claim 2, with respect to the limitation, “wherein a difference in an index of refraction of the piezoelectric particles and an index of refraction of the polymeric matrix is less than about +/- 1, as measured for the at least one wavelength  in the range from about 400 nm to about 700 nm”, the limitation would have been obvious to one of ordinary skill in the art as the same materials are disclosed in the art for the piezoelectric particles and the polymer matrix and as Park et al discloses minimizing differences in index of refraction to maintain transparency.  See paragraph 13 of Park et al. 
	With respect to Claim 3, Cakmak et al discloses the piezoelectric particles are PZT. See paragraph 25 of Cakmak et al.
	With respect to Claim 4, the polymeric matrix is selected from polydimethylsiloxane (PDMS). See paragraph 42 of Park et al; and paragraphs 25 and 41 of Cakmak et al. 
	With respect to Claim 5, the piezoelectric particles are present in an amount 0.05. See Claims 3-4 of Cakmak et al.
With respect to Claim 6, and the limitation “the display area comprising at least one touch sensitive portion and at least one portion that is not touch sensitive, and wherein the piezoelectric particles are present in the at least one touch-sensitive portion and substantially absent in the at least one portion that is not touch sensitive”, the Examiner takes Official Notice that the afore mentioned limitation is notoriously well known in the art of touch-sensitive assemblies. 
With respect Claim 7 and the limitation “at least one filler, wherein the at least one of a type and amount of the at least one filler is selected to change an index of refraction of the polymeric matrix such that a difference in an index of refraction of the piezoelectric particles and an index of refraction of the polymeric matrix is less than about +/- 1, as measured for at least one wavelength in the range of from about 400 to about 700 nm”,  the limitation would have been obvious to one of ordinary skill in the art, as Park et al discloses minimizing differences in index of refraction to maintain transparency.  See paragraph 13 of Park et al. Moreover, the use of fillers is known in the art. See paragraph 41 of Cakmak et al; and paragraphs 173-174 of Tanimoto et al. 
	With respect to Claim 8, Park et al makes obvious the limitation “ wherein the piezoelectric particles comprise a first index of refraction and the polymeric matrix comprises a second index of refraction, and further comprising: a coating disposed on the piezoelectric particles, wherein the coating is characterized by a third index of refraction that is intermediate between the first index of refraction and the second index of refraction; a gradient coating disposed on the piezoelectric particles, wherein the gradient coating comprises a fourth index of refraction adjacent an interface between the piezoelectric particles and the gradient coating and a fifth index of refraction adjacent an interface between the polymeric matrix and the gradient coating; or a combination of both”. See paragraphs 13 and 51 of Park et al.
	With respect to Claim 9, Park et al discloses the limitation “ wherein the piezoelectric particles are characterized by an average surface roughness Ra of less than about 5 micrometers”. See paragraph 53 of Park et al.
	With respect to Claim 10, Park et al disclose an optical assembly comprising a touch sensitive assembly comprising a display configured to communicate information with a viewer of the display. See paragraphs 2-4 of Park et al.

	With respect to Claim 11, Claim 11 is rejected for the reasons as discussed above with respect to Claim 1. The presence of an element inherently meets the requirement of providing for it.
	With respect to Claim 12, Cakmak et al discloses the limitations of providing the materials and applying an electric field as required by present Claim 12. See paragraphs 42-48 of Cakmak et al.
	With respect to Claim 13, Cakmak et al discloses solidifying the second material. See paragraph 60 of Cakmak et al.
	With respect to Claim 14, Cakmak et al disclose the step of solidifying the second material comprises heating the second material. See paragraph 60 of Cakmak et al.
With respect Claim 15 and the limitation “providing at least one filler, wherein the at least one of a type and amount of the at least one filler is selected to change an index of refraction of the polymeric matrix such that a difference in an index of refraction of the piezoelectric particles and an index of refraction of the polymeric matrix is less than about +/- 1, as measured for at least one wavelength in the range of from about 400 to about 700 nm”,  the limitation would have been obvious to one of ordinary skill in the art, as Park et al discloses minimizing differences in index of refraction to maintain transparency.  See paragraph 13 of Park et al. Moreover, the use of fillers is known in the art. See paragraph 41 of Cakmak et al; and paragraphs 173-174 of Tanimoto et al. 
With respect to Claim 16, Cakmak et al discloses the piezoelectric particles are PZT. See paragraph 25 of Cakmak et al. 
With respect to Claim 17, and the limitation “the display area comprising at least one touch sensitive portion and at least one portion that is not touch sensitive, the method further comprising: providing the piezoelectric particles  in the at least one touch-sensitive portion, wherein the at least one portion that is not touch sensitive is substantially free of piezoelectric particles”, the Examiner takes Official Notice that the afore mentioned limitation is notoriously well known in the art of touch-sensitive assemblies.  
With respect to Claim 18, Park et al makes obvious the limitation “ wherein the piezoelectric particles comprise a first index of refraction and the polymeric matrix comprises a second index of refraction, and further comprising: a coating disposed on the piezoelectric particles, wherein the coating is characterized by a third index of refraction that is intermediate between the first index of refraction and the second index of refraction; a gradient coating disposed on the piezoelectric particles, wherein the gradient coating comprises a fourth index of refraction adjacent an interface between the piezoelectric particles and the gradient coating and a fifth index of refraction adjacent an interface between the polymeric matrix and the gradient coating; or a combination of both”. See paragraphs 13 and 51 of Park et al.
With respect to Claim 19, Park et al discloses the limitation “ wherein the piezoelectric particles are characterized by an average surface roughness Ra of less than about 5 micrometers”. See paragraph 53 of Park et al.
With respect to Claim 20, the polymeric matrix is selected from polydimethylsiloxane (PDMS). See paragraph 42 of Park et al; and paragraphs 25 and 41 of Cakmak et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AGG
September 23, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812